DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 16, 2019.
Claims 1-20 are presented for examination and are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on August 16, 2019. The submission(s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Drawings
The drawings filed on August 16, 2019 are accepted.

Claim Interpretation
“A computer program product… the computer program product comprising a computer readable storage medium…” is interpreted to be non-transitory, as mentioned by Paragraph [0099] of the Specification below. 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, 
This claim recites the following equation: 

    PNG
    media_image1.png
    32
    154
    media_image1.png
    Greyscale

This equation lacks clarity because it is unclear what aj, pj, y’i, or argmax refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as multiplying an adjustment factor by a probability. 

Regarding Claim 5, 
This claim recites the following equation: 

    PNG
    media_image2.png
    27
    234
    media_image2.png
    Greyscale

This equation lacks clarity because it is unclear what yi, L, Xi, or P’ refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as determining a distribution of values. 


Regarding Claim 13, 
This claim recites the following equation: 

    PNG
    media_image1.png
    32
    154
    media_image1.png
    Greyscale

This equation lacks clarity because it is unclear what aj, pj, y’i, or argmax refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as multiplying an adjustment factor by a probability. 

Regarding Claim 14, 
This claim recites the following equation: 

    PNG
    media_image2.png
    27
    234
    media_image2.png
    Greyscale

This equation lacks clarity because it is unclear what yi, L, Xi, or P’ refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as determining a distribution of values. 

Regarding Claim 17, 
This claim recites the following equation: 

    PNG
    media_image1.png
    32
    154
    media_image1.png
    Greyscale

This equation lacks clarity because it is unclear what aj, pj, y’i, or argmax refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as multiplying an adjustment factor by a probability.

Regarding Claim 18, 
This claim recites the following equation: 

    PNG
    media_image2.png
    27
    234
    media_image2.png
    Greyscale

This equation lacks clarity because it is unclear what yi, L, Xi, or P’ refers to because the claim does not define these variables or functions. For purposes of examination, this equation will be interpreted as determining a distribution of values. 

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 103 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. 

Step 2A Prong One Analysis: Claim 1 recites the following limitation(s): 
determining… based on an input data sample, a set of probabilities, each probability of the set of probabilities associated with a respective label of a set of labels, a particular probability associated with a particular label indicating an estimated likelihood that the input data sample is associated with the particular label;
applying the modified set of probabilities to input data samples for classification.
These limitations fall within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitation(s): 
modifying the set of probabilities based on a set of adjustment factors to generate a modified set of probabilities, the set of adjustment factors based on a first relative frequency distribution and a second relative frequency distribution, the first relative frequency distribution indicating for each label of the set of labels, a frequency of occurrence of the label among training data used to train the trained classifier, and the second relative frequency distribution indicating for each label of  the set of labels, a frequency of occurrence of the label among post- training data…
This limitation requires modifying a probability distribution (set of probabilities) by applying adjustment factors to the probabilities. These steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 1 recites an abstract idea. 

Step 2A Prong Two Analysis: 
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are: 
computer-implemented
a trained classifier 
Instructions to apply the abstract idea on generic computer components (computer-implemented) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “a trained classifier” amounts to mere instruction to “use” or apply the abstract idea in a particular technological environment, i.e. using a trained classifier. See MPEP 2106.05(f). Therefore, claim 1 is directed to an abstract idea. 

Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (computer-implemented) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “a trained classifier” amounts to mere instruction to “use” or apply the abstract idea in a particular technological environment, i.e. using a trained classifier. Therefore, claim 1 is subject-matter ineligible. 

Regarding Claims 2 and 3, 
Claim 2 is dependent on claim 1, claim 3 is dependent on claim 2, and only includes additional limitations drawn to mathematical concepts (claim 2: further comprising determining a divergence between the first relative frequency distribution and the second relative frequency distribution, wherein a loss between a classification prediction based on the modified set of probabilities and a classification prediction based of the set of probabilities is based on the divergence; claim 3: wherein the divergence comprises a Kullback-Leibler divergence.) These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claims thus remain subject-matter ineligible. 
Regarding Claims 4 and 5, 
Claim 4 is dependent on claim 1, claim 5 is dependent on claim 4, and only includes additional limitations drawn to mathematical concepts (claim 4: further comprising determining, for each occurrence of post-training data, a new classification prediction using the formula yi = argmaxj(ajpj); claim 5: further comprising determining a label distribution based on the new classification prediction using the formula P’(yi = L) = #(yi = L)/|Xitest|.) These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claims thus remain subject-matter ineligible.

Regarding Claim 6, 
Claim 6 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein each probability of the modified set of probabilities is a linear projection of a corresponding probability of the set of probabilities.) This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible. 

Regarding Claims 7, 8, and 9, 
Claims 7, 8, and 9 are dependent on claim 1, and only includes additional limitations drawn to mental processes (claim 7: wherein the frequency of occurrence of each label among the post-training data is user-determined; claim 8: further comprising updating the second relative frequency distribution based on each occurrence of post- training data.; claim 9: further comprising classifying an input based on the modified set of probabilities.) These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claims thus remain subject-matter ineligible.

Regarding Claim 10, 
An apparatus comprising: a processor; and a memory coupled to the processor… cause the processor to perform operations comprising: which performs the computer-implemented method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 10 remains subject matter ineligible.   

Regarding Claim 11, 
Claim 11 is dependent on claim 10, and recites limitations that are similar to the limitations recited in claim 2. There are no other additional elements in claim 11 that are not already present in claim 2. Therefore, claim 11 is rejected with the same rationale applied against claim 2. 

Regarding Claim 12, 
Claim 12 is dependent on claim 11, and recites limitations that are similar to the limitations recited in claim 3. There are no other additional elements in claim 12 that are not already present in claim 3. Therefore, claim 12 is rejected with the same rationale applied against claim 3. 

Regarding Claim 13, 
Claim 13 is dependent on claim 10, and recites limitations that are similar to the limitations recited in claim 4. There are no other additional elements in claim 13 that are not already present in claim 4. Therefore, claim 13 is rejected with the same rationale applied against claim 4. 

Regarding Claim 14, 


Regarding Claim 15, 
Claim 15 is dependent on claim 10, and recites limitations that are similar to the limitations recited in claim 6. There are no other additional elements in claim 15 that are not already present in claim 6. Therefore, claim 15 is rejected with the same rationale applied against claim 6. 

Regarding Claim 16, 
Claim 16 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories. Claim 16 recites: A computer program product… the computer program product comprising a computer readable storage medium…: which performs the computer-implemented method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 10 remains subject matter ineligible.   

Regarding Claim 17, 
Claim 17 is dependent on claim 16, and recites limitations that are similar to the limitations recited in claim 4. There are no other additional elements in claim 17 that are not already present in claim 4. Therefore, claim 17 is rejected with the same rationale applied against claim 4. 

Regarding Claim 18, 


Regarding Claim 19, 
Claim 19 is dependent on claim 16 and only includes additional limitations drawn to mathematical concepts (further comprising determining the set of adjustment factors using a gradient descent technique) This claim does not recite any additional elements beyond those recited in claim 16, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible. 

Regarding Claim 20, 
Claim 20 is dependent on claim 16, and recites limitations that are similar to the limitations recited in claim 6. There are no other additional elements in claim 20 that are not already present in claim 6. Therefore, claim 20 is rejected with the same rationale applied against claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Learning Imbalanced Datasets with Label-Distribution-Aware Margin Loss”) in view of Sugiyama et al. (“Direct Importance Estimation with Model Selection and Its Application to Covariate Shift Adaptation”). 

Regarding claim 1, 
Cao teaches: 
A computer-implemented method of intent classification, the computer- implemented method comprising: (Page 6, Section 4: “We evaluate our proposed algorithm on artificially created versions of CIFAR-10, CIFAR-100 [23] and Tiny ImageNet [35, 1] with controllable degrees of data imbalance, as well as a real-world large-scale imbalanced dataset, iNaturalist 2018 [40]. Our core algorithm is developed using PyTorch [34].” teaches a computer-based implementation)

determining, by a trained classifier based on an input data sample, a set of probabilities, each probability of the set of probabilities associated with a respective label of a set of labels, a particular probability associated with a particular label indicating an estimated likelihood that the input data sample is associated with the particular label (Page 3, Section 3: “We assume the input space is Rd and the label space is {1, . . . , k}. Let x denote the input and y denote the corresponding label. We assume that the class conditional distribution P(x | y) is the same at training and test time. Let Pj denote the class-conditional distribution, i.e. Pj = P(x | y = j).” teaches obtaining a class conditional probability distribution (set of probabilities, each probability associated with a label))

Cao does not appear to explicitly teach: 
modifying the set of probabilities based on a set of adjustment factors to generate a modified set of probabilities, the set of adjustment factors based on a first relative frequency distribution and a second relative frequency distribution, the first relative frequency distribution indicating for each label of the set of labels, a frequency of occurrence of the label among training data used to train the trained classifier, and the second relative frequency distribution indicating for each label of the set of labels, a frequency of occurrence of the label among post- training data provided to the trained classifier; and

applying the modified set of probabilities to input data samples for classification.

However, Sugiyama teaches: 
modifying the set of probabilities based on a set of adjustment factors to generate a modified set of probabilities, the set of adjustment factors based on a first relative frequency distribution and a second relative frequency distribution, the first relative frequency distribution indicating for each label of the set of labels, a frequency of occurrence of the label among training data used to train the trained classifier, and the second relative frequency distribution indicating for each label of the set of labels, a frequency of occurrence of the label among post- training data provided to the trained classifier; and (Page 1, Section 1: 
    PNG
    media_image3.png
    117
    906
    media_image3.png
    Greyscale
and Page 2, Section 1: 
    PNG
    media_image4.png
    139
    858
    media_image4.png
    Greyscale
and Page 3, Section 2.2: 
    PNG
    media_image5.png
    118
    882
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    183
    897
    media_image6.png
    Greyscale
teaches applying importance weights (adjustment factor) to probability distributions of a model to generate estimated (modified) probability distributions, the importance weights are determined based on pte(x), the test distribution (first relative frequency distribution used to train the model) and the modified pte(x), (second realtive frequency distribution related to post-training data))

applying the modified set of probabilities to input data samples for classification. (Page 2, Section 2.1: 
    PNG
    media_image7.png
    80
    860
    media_image7.png
    Greyscale
teaches that the applying the importance weights (modifying the probability distributions) discussed above is applied to training input samples)
Cao and Sugiyama are analogous art because they are directed to handling imbalanced distributions. 


Regarding claim 2, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,

Sugiyama further teaches: 
further comprising determining a divergence between the first relative frequency distribution and the second relative frequency distribution, wherein a loss between a classification prediction based on the modified set of probabilities and a classification prediction based of the set of probabilities is based on the divergence. (Page 3, Section 2.2: 
    PNG
    media_image6.png
    183
    897
    media_image6.png
    Greyscale
teaches determining the Kullback-Leibler divergence between pte(x) (first relative frequency distribution ) and modeled pte(x) (second relative frequency distribution), the Kullback-Leibler divergence calculates the distance (loss) between each probability distribution)

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the divergence required by claim 2. 

Regarding claim 3, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 2,

Sugiyama further teaches: 
wherein the divergence comprises a Kullback-Leibler divergence. (Page 3, Section 2.2: 
    PNG
    media_image6.png
    183
    897
    media_image6.png
    Greyscale
teaches that the divergence is a Kullback-Leibler divergence)

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the Kullback-Leibler divergence required by claim 3. 

Regarding claim 4, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,

Sugiyama further teaches: 
further comprising determining, for each occurrence of post-training data, a new classification prediction using the formula yi = argmaxj(ajpj);  (Page 2, Section 1: 
    PNG
    media_image4.png
    139
    858
    media_image4.png
    Greyscale

teaches that the probabilities of the estimated probability distribution pte(x) (each occurrence of post-training data) are determined by multiplying the importance weight w (adjustment factor), by the ptr(x) probability distribution probabilities 

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the equation required by claim 4. 

Regarding claim 5, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 4,

Sugiyama further teaches: 
further comprising determining a label distribution based on the new classification prediction using the formula P’(yi = L) = #(yi = L)/|Xitest|.  (Page 2, Section 1: 
    PNG
    media_image4.png
    139
    858
    media_image4.png
    Greyscale



The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the equation required by claim 5. 

Regarding claim 6, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,

Sugiyama further teaches: 
wherein each probability of the modified set of probabilities is a linear projection of a corresponding probability of the set of probabilities. (Page 2, Section 1: 
    PNG
    media_image4.png
    139
    858
    media_image4.png
    Greyscale
teaches that the estimated (modified) probability distribution is equal to an importance weight multiped by a training probability distribution (corresponding set of probabilities), therefore the probabilities of the estimated pte(x) is a linear projection of the probabilities of ptr(x))

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the linear projection required by claim 6. 


Regarding claim 8, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,

Sugiyama further teaches: 
further comprising updating the second relative frequency distribution based on each occurrence of post- training data.. (Page 4, Section 2.2: 
    PNG
    media_image8.png
    127
    855
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    389
    828
    media_image9.png
    Greyscale

teaches updating the estimated probability distribution (second relative frequency distribution) iteratively and repeating until convergence 

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the update to the distribution required by claim 8. 

Regarding claim 9, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,

Cao further teaches: 
further comprising classifying an input…(Page 4: “An answer for the general case may be difficult, but fortunately we can obtain the optimal trade-off for the binary classification problem. With k = 2 classes, we aim to optimize the balanced generalization error bound provided in (5)…” teaches classifying an input into two classes)

Sugiyama further teaches: 
the modified set of probabilities (Page 2, Section 1: 
    PNG
    media_image4.png
    139
    858
    media_image4.png
    Greyscale
teaches modifying probability distribution ptr(x) by multiplying the probabilities by an importance weight)
The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the modified probabilities required by claim 9. 

Regarding Claim 10,
Claim 10 recites An apparatus… performing limitations that are similar to claim 1, thus is rejected with the same rationale applied against claim 1. 
Regarding Claim 11,

Regarding Claim 12,
Claim 12 recites The apparatus of claim 11… performing limitations that are similar to claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 13,
Claim 13 recites The apparatus of claim 10… performing limitations that are similar to claim 4, thus is rejected with the same rationale applied against claim 4. 
Regarding Claim 14,
Claim 14 recites The apparatus of claim 13… performing limitations that are similar to claim 5, thus is rejected with the same rationale applied against claim 5. 
Regarding Claim 15,
Claim 15 recites The apparatus of claim 10… performing limitations that are similar to claim 6, thus is rejected with the same rationale applied against claim 6. 
Regarding Claim 16,
Claim 16 recites An computer program product… performing limitations that are similar to claim 1, thus is rejected with the same rationale applied against claim 1. 
Regarding Claim 17,
Claim 17 recites The computer program product of claim 16… performing limitations that are similar to claim 4, thus is rejected with the same rationale applied against claim 4. 
Regarding Claim 18,
Claim 18 recites The computer program product of claim 17… performing limitations that are similar to claim 5, thus is rejected with the same rationale applied against claim 5. 
Regarding Claim 20,
. 


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Sugiyama, further in view of Bruzzone (“Domain Adaptation Problems: A DASVM Classification Technique and a Circular Validation Strategy”)

Regarding claim 7, 
The combination of Cao and Sugiyama teaches: 
The computer-implemented method of claim 1,
The combination of Cao and Sugiyama does not appear to explicitly teach: 
wherein the frequency of occurrence of each label among the post-training data is user-determined.

However, Bruzzone teaches: 
wherein the frequency of occurrence of each label among the post-training data is user-determined. (Page 775, Section 4.2:

    PNG
    media_image10.png
    537
    544
    media_image10.png
    Greyscale

teaches that the parameter p is defined by the user and controls the frequency of labels +1 and -1)

Cao, Sugiyama, and Bruzzone are analogous art because they are directed to handling imbalanced distributions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bruzzone’s user defined parameter to control labels within the classifier of Cao/Sugiyama with a motivation to dynamically adjust labels to account for domain adaptation (Bruzzone, Page 775). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Sugiyama, further in view of Chen et al. (“Generalisation and Domain Adaptation in GP with Gradient Descent for Symbolic Regression”)

Regarding claim 19, 
The combination of Cao and Sugiyama teaches: 
The computer program product of claim 16,

Sugiyama further teaches: 
further comprising determining the set of adjustment factors using a gradient [ascent] technique. (Page 4, Section 2.2: 
    PNG
    media_image8.png
    127
    855
    media_image8.png
    Greyscale
taches performing gradient ascent to determine the importance factors (set of adjustment factors))

The combination of claim 1 has already incorporated the Kullback-Leibler Importance Estimation Procedure, therefore already incorporating the details of the gradient ascent required by claim 19. 

The combination of Cao and Sugiyama does not appear to explicitly teach:
using a gradient descent technique. 

However, Chen teaches: 
using a gradient descent technique. (Page 1138: “Gradient descent is a local search method, which can guarantee to find a local optimal solution for a particular task. Topchy and Punch [10] applied gradient descent to update the value of constant nodes in a GP tree/program. Mean squared error (MSE) is used to evaluate the fitness of each program during the evolutionary process, which forms a minimization fitness function… The gradient of MSE is the vector of partial derivatives with respect to the constant values/nodes in a GP tree. These constant values can be trained by the following learning rule.” teaches performing gradient descent)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gradient ascent technique of Cao/Sugiyama with the gradient descent technique of Chen with a motivation to generalize for training data within the same domain (Chen, Page 1143). 

Conclusion
The prior art made of record but not relied upon is considered pertinent to the applicant’s disclosure: 
Tsuboi et al. (“Direct Density Ratio Estimation for Large-scale Covariate Shift Adaptation”) teaches weighting probability distributions to account for covariate shift. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/S.J.A./Examiner, Art Unit 2125                 

/BRIAN M SMITH/Primary Examiner, Art Unit 2122